  Case 3:18-cv-00454-MHL Document 24 Filed 04/04/19 Page 1 of 2 PageID# 917




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

QUALITY PLUS SERVICES, INC.,
                Plaintiff,
v.                                                            Civil Action No: 3:18-cv-00454

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.,
               Defendant.

    QUALITY PLUS SERVICES, INC.’S MOTION TO EXCLUDE TESTIMONY OF
             DEFENDANT’S EXPERT, ROBERT ANDERSON, JR.

       Plaintiff, Quality Plus Services, Inc. (“Plaintiff” or “QPS”), by counsel, hereby moves this

Court for entry of an Order excluding the testimony of Defendant’s expert Robert Anderson, Jr.

on the bases that Mr. Anderson’s threadbare ipse dixit conclusions fail to meet the standards

required by Federal Rule of Evidence 702 for the admission of relevant and reliable expert

testimony, and because Defendant National Union has failed to comply with the standards of

Federal Rule of Civil Procedure 26(a)(2)(B). For these reasons, and as stated in the accompanying

and Memorandum in Support of Its Motion to Exclude Testimony of Defendant’s Expert, Robert

Anderson, Jr., Quality Plus Services, Inc. respectfully requests that this Court grant its motion and

enter an order excluding Mr. Anderson’s purported expert testimony in whole.


Dated: April 4, 2019                  Respectfully submitted,


                                             /s/Nathan A. Colarusso
                                      Nathan A. Colarusso (VSB 72840)
                                      Assistant General Counsel
                                      Quality Plus Services, Inc.
                                      2929 Quality Drive
                                      Petersburg, Virginia 23805
                                      804.863.0191
                                      804.863.0284 facsimile
                                      NateC1@QPSisbest.com
 Case 3:18-cv-00454-MHL Document 24 Filed 04/04/19 Page 2 of 2 PageID# 918




                                  Kristie G. Haynes (VSB #41466)
                                  General Counsel
                                  Quality Plus Services, Inc.
                                  2929 Quality Drive
                                  Petersburg, Virginia 23805
                                  804.863.0191
                                  804.863.0284 facsimile
                                  KristieH1@QPSisbest.com




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing was served via Notice of
Electronic Filing this 4th day of April, 2019 on the following:

      Benjamin Eggert
      Edward R. Brown
      WILEY REIN LLP
      1776 K. Street, NW
      Washington, DC 20006


                                                 /s/Nathan A. Colarusso
                                                 Nathan A. Colarusso




                                           -2-
